 LONE STAR INDUSTRIES, INC.351Lone Star Industries,Inc.andUnited Cement, Lime &Gypsum Workers International Union,AFL-CIO.Case 16-CA-4351February 10, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSOn November 22, 1971, Trial Examiner Jerry B.Stone issued the attached Decision in this proceeding.Thereafter, the General Counsel filed exceptions and asupporting brief and the Respondent filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the com-plaint herein be, and it hereby is, dismissed in its en-tirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Trial Examiner: This proceeding, underSection 10(b) of the National Labor Relations Act, asamended, was tned pursuant to due notice on August 5, 1971,at Dallas, Texas.The charge was filed on May 11, 1971. The complaint inthis matter was issued on June 14, 1971. The issue in this caseiswhether or not Respondent discriminatorily dischargedJames O. Bailey on May 10, 1971, in violation of Section8(a)(3) and (1) of the Act.All parties were afforded full opportunity to participate inthe proceeding, and the General Counsel and Respondentfiled briefs which have been considered.Upon the entire record in the case and from my observa-tion of witnesses, I hereby make the following:FINDINGS OF FACTITHE BUSINESS OF THE EMPLOYER'Lone Star Industries, Inc., the Respondent, is now, and hasbeen at all times material herein, a corporation duly organ-ized under and existing by virtue of the laws of the State ofMaine, and is engaged in the production and distribution ofready-mix concrete at its Dallas,Texas,plant.During thepreceding 12 months,which period is representative of alltimes material herein,Respondent,in the course and conductof its business operations,sold and distributed productsvalued in excess of $500,000. During the same period of time,Respondent received goods and raw materials valued in ex-cess of $50,000 directly from States of the United States otherthan the State of Texas.Based upon the foregoing,and as conceded by the Re-spondent,it is concluded and found that the Respondent isnow, and has been at all times material herein,an employerengaged in commerce within the meaning of Section 2(6) and(7) of the Act.IITHE LABOR ORGANIZATION INVOLVED'United Cement, Lime & Gypsum WorkersInternationalUnion, AFL-CIO, the Union, is, and has been at all timesmaterial herein, a labor organizationwithin themeaning ofSection 2(5) of the Act. It is so concluded and found.IIITHE UNFAIR LABOR PRACTICESA. Preliminary Issues'Supervisory StatusAt all times material herein, the following named individu-als occupied the positions set forth opposite their respectivenames,and have been, and are now, agents of Respondent,acting on its behalf, and are supervisors within the meaningof Section 2(11) of the Act.Russell CashionProduction SuperintendentJohn RouthProduction ManagerB. Alleged Threat of Loss of EmploymentThe General Counsel alleges in his complaint, and theRespondent denies (1) that David Collins is a supervisorwithin the meaning of the Act, and (2) that David Collins didthreaten employees with loss of employment because of theirunion activity on or about May 3, 1971.The General Counsel presented testimony through witnessWalker as to the alleged threat. Assuming Collins to be asupervisor, such testimony (by Walker) does not reveal factsthat constitute a threat within the meaning of Section8(a)(1)of the Act. I therefore find it unnecessary to resolve thequestion as to whether Collins is a supervisor within themeaning of the Act.Walker testified to the alleged incident concerning remarksby Collins as is revealed by the following excerpts from hiscredited testimony.A. He said, "Well, John," says, "I guess you're aboutready for a long vacation," because at the time, they hadanother guy up there to take my place.Q.What did he say in regard to the union?A. He told me, he talked to me about the union, too.He said, "Boy, you better wake up. You think that un-ion's going to pay for the siding on your house? Youthink it's going to pay for your new car you bought? Youthink it's going to put that food in them kids' stomachs?"He said, "They ain't going to do that for you."And my answer to him was, "Well, I don't know."IThe facts are basedupon thepleadings and admissions therein.195 NLRB. No. 69The factsare based upon the pleadings and admissions thereinThe factsare based upon the pleadings and admissions therein 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. It was before I went on vacation.Iwent on vaca-tion the second and third week in June.Itwas before Iwent on vacation.Considering the foregoing,I conclude and find that thefacts do not reveal that the reference to a "long vacation" iswith respect to such being caused by Respondent on accountof theUnion.Rather,it appears that Walker was about to goon vacation,the employee to work in his place during suchtime was available,and the reference to vacation was in suchcontext.The othercomments about the Union do not reveala threat of company action but a statement of contention asto what the "Union"would do for the employee.The tes-timony in total context does not reveal a threat of reprisal,even assuming that Collins is a supervisor.Accordingly, it isrecommended that the allegation of violative conduct in suchregard be dismissed.C. TheAlleged Discriminatory DischargeThe General Counsel contends that the Respondent dis-criminatorily discharged James O. Bailey on May 10, 1971,because of his union activities and desires.The Respondentdenies that it discriminatorily discharged Bailey, contendsthat the evidence is insufficient to so establish,and contendsthat Bailey was discharged for cause.James 0. Bailey was initially employedby theRespondenton March 19, 1969. Bailey worked thereafter until November4, 1969,when he voluntarily terminated his employment inorder to take a better job.In early 1969 the Stoneworkers engaged in an organizingcampaign among Respondent's employees.Bailey signed aunion card and attended some union meetings.Bailey did notsolicit others to sign union cards but made no attempt to hidethe fact that he supported the Union. There is no evidence,however, to show that the Respondent knew of Bailey's unionactivities or desires.However,at the time of the NationalLaborRelations Board election in connection with such un-ion campaign,a union official mentioned Bailey as a personwho could serve as an observer for it.Thusthe facts wouldreveal that there existed a basis for Respondent to believe thatBailey was for the Union at the time of the Stoneworkerscampaign.'Bailey applied for work again with the Respondent onMarch 13,1970, and reported to work on March 16, 1970.Bailey's wage rate was higher on returning to work becausea general wage increase had been granted in the meantime.Bailey returned to work under his old supervisor, Mr. Cash-ionThe facts reveal that union activity commenced at Re-spondent around the middle of February 1971. The overallfacts reveal that Bailey participated in initiating a desire tocontact the Union and secure representation cards, in solicit-ing employees to sign cards, and in turning the cards over tothe Union; he acted as a union observer at the NLRB repre-sentation election and as a union committeeman.Bailey didnot attempt to keep his activities a secret.Thus around the middle of February1971, four or fiveemployees(including Bailey)discussed the desire to have aunion.Shortly thereafter,representation cards were securedfrom the Union by Bailey and the others.Thereafter Bailey,or Bailey and other employees,passed out approximately 30°The fact that a union designates a person as an observer does notestablish such person to be a union supporter However, it would appearreasonable to believe that the union would select someone for such positionwhose views were sympathetic to the unioncards to drivers in the drivers' room at plant 12.5 Themajority of these drivers signed the union cards. Later Bailey,or Bailey and others, passed out union cards to other drivers.In all, cards were passed out to approximately 43 drivers.During the aforesaid union activity there was no attempt atsecrecy on the part of Bailey.Later Bailey turned the union representation cards over tothe Union. A representation petition was filed by the UnioninCase 16-RC-56646 on February 23, 1971. A stipulatedconsent agreement for an NLRB election was executed onMarch 12, 1971. Thereafter the NLRB representation elec-tion was held on April 16, 1971. Following the NLRB elec-tion, the National Labor Relations Board's certification of theUnion as collective-bargaining representative was issued onApril 26, 1971.After Bailey turned the representation cards over to theUnion, there were union meetings for the employees. Thesemeetings occurred approximately once a week until the April16, 1971, NLRB election.During this time the Respondent opposed the Union bymailing literature to employees, by posting literature on itsbulletin boards, and by expressions of its views at companyemployee meetings. The facts are clear that the Respondent-opposed the Union by lawful means and expression.Bailey served as a union observer at the NLRB representa-tion election on April 16, 1971. Sometime after the election,Bailey was elected as a committeeman. His duties were toassist the Union in the negotiations for a contract with Re-spondent.He, in fact, engaged in such duties during theensuing contract negotiations.I find it proper to comment at this point with respect toGeneral Counsel's contention at the trial as to evidence relat-ing to "following" or "harassment" of employees after theelection as having bearing on Respondent's animus. First,with respect to such evidence as was offered as regards "fol-lowing" or "harassment," the evidence only would reveal apossibility of "speculation" as to whether an employee hadbeen followed, or would reveal a basis for legitimate companyinterest in checking on the employees at work.As to some of the testimony, allegedly relating to "follow-ing" or "harassment," I sustained an objection thereto at thetrial on this matter. There was no contention that such evi-dence, purportedly offered as "background," would reveal inand of itself Respondent's union animus. Rather, the conten-tion was that an inference should be drawn that the "follow-ing" or "harassment" would be shown to be because of theemployees' union activities since such "following" or"harassment" occurred after the NLRB election. The Gen-eral Counsel conceded at one point that if this were so, theconduct would be violative of Section 8(a)(1). At anotherpoint, the General Counsel appeared to concede that suchevidence was not strong enough to support an 8(a)(1) finding.The matter was not alleged as conduct violative of Section8(a)(1). It is noted that the General Counsel has the right toexercise discretion in the issuance of complaints or matteralleged.However, if issues are litigated, the Board has theauthority to determine whether a remedy should be imposedwhere violative conduct has occurred. The General Counselmay waive such remedy ifpermitted to do so.The litigationof such an issue without formal complaint amendment wouldin effect allow the General Counsel to do indirectly what he,in his discretion, has not done directly. It is sound discretion,under such circumstances, to require formal amendment ofcomplaints as to allege conduct allegedly violative of Section8(a)(1) so as to insure full due process and notice. Consider-Respondent has approximately 50 driversThe petition concerned Respondent's employees involved herein LONE STARINDUSTRIES, INC.353ing thecontentions and description of proposed evidence, itis hard to believe that such evidence (if not strong enough towarrant an 8(a)(1) finding) would be ofvalue in determiningthe motivation in this case.Nevertheless, on reconsideration of such rulingsustainingobjection to such evidence without formal amendment of thecomplaint to allege such conduct as violative of Section8(a)(1), I decided, to insure a full record with respect to allcontentions, to reopen the hearing to allow receipt of furtherevidence as to the "following" and "harassment" contentionof the General Counsel.I issued anorder on September 16,1971, to such effect. Respondent appealed such order and theBoard on October 14, 1971, reversed my order of September16, 1971. In effect the Board affirmed the ruling at the trialsustainingthe objection to receipt of such evidence becausethe contended conduct was not alleged as being violative ofSection 8(a)(1). Essentially, the question of receipt of suchevidence is one of discretion.Further, considering the evidence submitted with respectto the "following" and "harassment"issue andthe evidenceof legitimate company concern set forth by General Counsel'sown witness, it is hard to believe that further evidence of"following" and "harassment" would warrant an inference ofimproper conduct merely because it followed the event of theelection. It is noted that this is essentially the contention forthe finding of such inference.Considering the foregoing, I conclude and find that theevidence relating to "following" or "harassment" does notreveal improper union animus on the part of the Respondent.The Events of May 10, 1971'The salient facts concerning the events of May 10, 1971,may be summarized as follows:1.Bailey delivered a truck load of concrete to a jobsite atthe Texas Stadium on May 10, 1971, shortly after8:15 a.m.2.The architect of the stadium employed an independenttesting company to inspect cement of the Respondent deliv-ered at such jobsite3.On May 10, 1971, Ronald A. Ellerbee, an employee ofTexas Testing Laboratories, was working and did the inspec-tion of the cement delivered by Bailey.4. It was ascertained that the cement delivered by Bailey,circa 8:15 a.m. on May 10, 1971, was too dry.5.Bailey was asked by Ellerbee to add more water to thecement mix and did so from the truck6 Bailey suggested that Ellerbee call Respondent's hatch-ing plant (located a near distance to the jobsite) and havewater added at the batching site so as to save time.7.Ellerbee asked Bailey to call Pete Dozzi at the batchingplant and have water added to the mixture.'8.Bailey unsuccessfully attempted to make radio contactwith Dozzi and then related the same to Ellerbee. Bailey toldEllerbee that he would try to contact Dozzi by radio whenhe left the inside of the stadium.9.Ellerbee became angry and stated "Well, that's the waywith you union blisters."9'The facts are based upon a composite of the credited aspects of thetestimony of Bailey, Ashmore, Ellerbee, Dozzi, Cashion, Collins, andRouth'Idiscredit Ellerbee's testimony to the effect that Bailey refused to doso and used profane and derogatory remarks about Dozzi Total testimonyof Dozzi, Ashmore, and Bailey was to the effect that there was no ill feelingbetween Bailey and Dozzi Further, Ashmore's and Bailey's testimony hadmore of a ring of truth in their versions of what occurred at this point thandid Ellerbee's I credit Bailey's and Ashmore's testimony over Ellerbee's onthis pointI credit Bailey's testimony to such effect I discredit Ellerbee's dental10. Bailey attempted to call the batching plant (plant 17)from his truck after he left the inside of the stadium." He wasunable to transmit the message requested and finally trans-mitted it to plant 12 for referral to plant 17.11. Ellerbee left the jobsite and drove to the hatching plant(plant 17) and made the request to Dozzi that additionalwater be added to the mixture at the batching plant.12. Ellerbee asked Dozzi if he had been having trouble withBailey, told Dozzi that he had tried to get Bailey to transmithis request by radio, and told Dozzi that Bailey had said thathe was not going to talk to Dozzi and that Bailey had in effectdescribed Dozzi as that "scabby --- ---.""13.Dozzi, from the batching plant (plant 17), telephonedPlant Superintendent Cashion and related Ellerbee's requestthat more water be added to the cement mixture, related thatBailey had been requested by Ellerbee to radio such requestto Dozzi, and related that Bailey had refused to make suchcall and commented "Why don't you get that scabby --- ---at the plant to add the water?"14.After the above-referred to telephone call, Dozzi, Eller-bee, and Cashion heard a radio call made by Bailey to plant12.1215.Cashion reportedDozzi's report to ProductionManager Routh. Routh told Cashion to go to see Ellerbee andsee what had happened. Routh also told Cashion to get astatement from Ellerbee as to what had happened.16.Cashion went to see Ellerbee and was told by Ellerbeethat Bailey had refused to transmit a requested radio messageto the batching plant that more water be added to the mixtureand that Bailey had referred to Dozzi as that "scabby --- ......17. Cashion reported his findings and information as to hisconversation with Ellerbee.18. Routh told Cashion to get in touch with Bailey, to bringhim into the plant,and to terminate Bailey.19. Cashion called Bailey into his office around 11:30 a.m.Cashion told Bailey in effect that he was discharging himbecause of failure to comply with Ellerbee's request to radioin for more water to be added and because Bailey had usedthe language, previously described herein, about Dozzi.Cashion told Bailey that this degraded and derated the Com-pany before other companies.Bailey engaged in dialogue as to his version of events con-cerning the failure to radio for water to be added, and deniedthat he had talked to Dozzi or made the remarks aboutDozzi." Bailey asked Cashion why Cashion hadn't come tohim to find out what had occurred. Cashion told Bailey thathe did not really think that Bailey had done what he wasaccused of, that he (Cashion) had a job to do, that he didn'tknow what action to take, that he had checked with Plantthereof Ashmore's testimony revealed that he either did not hear this aspectof the incident,perhaps because of noise, or did not notice the same Itsuffices to say that Bailey's testimonial demeanor and the logical consistencyof all of the facts persuade me that he should be believed over Ellerbee asto this incident.1oThe radios on the trucks had trouble transmitting from the inside ofthe stadium on this day" The words are not set forth in this decision although explicitly testifiedtoFor such need as may be they are incorporated by reference herein asbeing the same words set forth in the transcript of this proceeding at p. 149,115 It suffices to say herein that they are vulgar in nature" Cashion in his timing of events so places the hearing of Bailey's radiomessage Dozzi placed the timing of hearing Bailey's radio message to plant12 at an earlier time I am convinced that Dozzi was confused in his tes-timony to this point I find Cashion's testimony more reliable, so credit, andso find" Bailey's testimony does not havespecific referenceto having told Cash-ion that he had not made the derogatory remarks about Dozzi A compositeof the testimony of Bailey and Cashion and a logical inference therefromdoes so reveal that such denial was made 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDManager John Routh and with Bobby Brown as to what todo, that they had told him to discharge Bailey,and that thiswas what he was doing.20. Plant Manager Routh credibly testified to receiving acall from Cashion about the Ellerbee-Bailey incident, to in-structing Cashion to talk to Ellerbee to confirm the facts, toreceiving a further report from Cashion confirming that Ell-erbee stated that Bailey had refused to make a requested radiocall to have water added to the cement at the batching plantand that Bailey had used derogatory reference to Dozzi.Routh credibly testified to reaching a conclusion that Baileyshould be terminated and to instructing Cashion to sucheffect.Routh credibly testified to a company policy of insisting oncourteous and cooperative drivers in their relationship tocustomers and that abusive language by a driver would notbe tolerated insofar as it related to customers and contactswith customers.Considering all of the foregoing,I am persuaded that theevidence is not sufficient to establish that the Respondentdiscriminatorily discharged Bailey on May 10,1971, in viola-tion of Section 8(a)(1) and(3) of the Act.The General Coun-sel's case essentially reveals that Bailey was a known unionadherent and that a suspicion of discrimination exists becausethe investigation of the circumstances of discharge was notextensive or full.It is conceded in effect that Respondent did not desire tohave its employees represented by a union.On the otherhand,there is no evidence to reveal Respondent's propensityto engage in illegal conduct to further its desires.Whether Bailey in fact made derogatory remarks concern-ing Dozzi is not the issue in this case.The question is whetherRespondent was discriminatorily motivated in its dischargeof Bailey. I am persuaded that Respondent believed thatBailey had made the alleged derogatory remarks.The failureto engage in a full and due process type investigation byRespondent is a factor to consider in determining Respond-ent's motivation.Failure,to do so when the information be-ing furnished is from a customer,however,is not sufficientenough to reveal discriminatory motivation in and of itself.In sum,the totality of the evidence is not sufficient to revealthat Respondent discriminatorily discharged Bailey on May10, 1971, in violation of Section 8(a)(1) and (3) of the Act.I so conclude and find.CONCLUSIONS OF LAW1.Lone Star Industries,Inc., the Respondent,is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.United Cement,Lime&Gypsum Workers InternationalUnion,AFL-CIO,the Union,is a labor organization withinthe meaning of Section 2(5) of the Act.3.Respondent has not engaged in conduct,as alleged,violative of Section 8(a)(3) and(1) of the Act.Upon the foregoing findings of fact,Conclusions of Law,and the entire record, I hereby issue the following recom-mended:"ORDERThat the complaint in this matter be dismissed in its en-tirety." In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order hereinshall, asprovided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and order, and all objections thereto shallbe deemed waived for all purposes.